                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JORDAN HICKS, individually and
on behalf of all others similarly situated                                          PLAINTIFF

v.                                Case No. 3:18-cv-00133 KGB

LINDSEY MANAGEMENT, CO., INC.,
and SCOTT ROGERSON                                                              DEFENDANTS

                                                ORDER

        Pending before the Court is the unopposed motion of defendants Lindsey Management,

Co., Inc., and Scott Rogerson for an extension of time to respond to plaintiffs’ motion for partial

summary judgment (Dkt. No. 78).              For good cause shown, the Court grants the motion.

Accordingly, defendants must respond to plaintiffs’ motion for partial summary judgment on or

before December 9, 2019. Defendants’ previous motion for extension of time to respond to

plaintiffs’ motion for partial summary judgment is denied as moot (Dkt. No. 77).

        SO ORDERED this 28th day of October, 2019.



                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
